IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 19-0585
                                         444444444444


                        IN RE PRAVEEN PANCHAKARLA, RELATOR

            4444444444444444444444444444444444444444444444444444
                              ON PETITION FOR WRIT OF MANDAMUS
            4444444444444444444444444444444444444444444444444444


                                          PER CURIAM


       The issue in this mandamus proceeding is whether the Texas Citizens Participation Act

(TCPA) prohibits a trial court from exercising its plenary power to vacate an order granting a motion

to dismiss. See TEX. CIV. PRAC. & REM. CODE §§ 27.005(a), .008(a). The court of appeals held that

the trial court had no power to vacate its own order after the statutory deadline for ruling on the

motion had expired. In re Hartley, No. 05-19-00571-CV, ___ S.W.3d ___ (Tex. App.—Dallas May

24, 2019, orig. proceeding). We disagree and therefore conditionally grant mandamus relief.

       The Legislature enacted the TCPA “to encourage and safeguard the constitutional rights of

persons to petition, speak freely, associate freely, and otherwise participate in government to the

maximum extent permitted by law and, at the same time, protect the rights of a person to file

meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE § 27.002. The TCPA

achieves this balance by authorizing “expedited consideration of any suit that appears to stifle the

defendant’s communication on a matter of public concern.” In re Lipsky, 460 S.W.3d 579, 584 (Tex.

2015) (orig. proceeding). The statute establishes deadlines for filing, holding a hearing, and ruling

on a motion to dismiss; permits an interlocutory appeal when the dismissal motion is denied either
by ruling or by operation of law; and requires appellate courts to expedite all appeals, whether

interlocutory or not, regardless of the underlying disposition. TEX. CIV. PRAC. & REM. CODE

§§ 27.003–.005, .008; 51.014(a)(12).

       This dispute centers on the TCPA’s deadline for ruling on a motion to dismiss.

Section 27.005(a) requires the trial court to rule on a TCPA dismissal motion “not later than the 30th

day following the date the hearing on the motion concludes.” Id. § 27.005(a). If the trial court does

not issue a timely ruling, “the motion is considered to have been denied by operation of law and the

moving party may appeal.” Id. § 27.008(a). An interlocutory appeal is also authorized from the trial

court’s timely denial of a dismissal motion. Id. § 51.014(a)(12). An interlocutory appeal from

denial of a TCPA motion—whether by ruling or by operation of law—automatically stays all trial

court proceedings. Id. § 51.014(b). If the trial court timely grants the motion to dismiss, an order

disposing of the entire case is appealable to the same extent as any other final judgment. But if

granting the motion does not resolve the entire controversy, the order is interlocutory and

unappealable unless made final by severance.

       In this case, the hearing on the defendants’ TCPA motion to dismiss concluded on

February 18, 2019, and four days later, on February 22, 2019, the trial court timely signed an order

granting the motion and dismissing the plaintiff’s claims with prejudice. The plaintiff timely filed

a motion for reconsideration and new trial on March 22, 2019, arguing that new and controlling

authority was contrary to the court’s disposition. See TEX. R. CIV. P. 329b(a) (new-trial motion must

be filed within 30 days). The trial court was persuaded and, on May 6, 2019, vacated the

February 22 dismissal order and denied the motion to dismiss. These actions were well within the

trial court’s plenary jurisdiction, and no party contends a stay order was in place. See L.M.


                                                  2
Healthcare, Inc. v. Childs, 929 S.W.2d 442, 444 (Tex. 1996) (plenary power expires 30 days after

a timely filed motion for new trial is denied or overruled by operation of law, extending to a

maximum of 105 days after the trial court signed the judgment); TEX. R. CIV. P. 329b(a), (c), (e).

       The defendants promptly filed an interlocutory appeal from the denial of their TCPA motion,

see TEX. CIV. PRAC. & REM. CODE § 51.014(a)(12), and contemporaneously sought mandamus relief

from the court of appeals, see TEX. GOV’T CODE § 22.221. In the mandamus proceeding, the

defendants argued the trial court had no power to vacate the February 22 order and rule anew on the

dismissal motion because Section 27.005(a) required the court to not only issue a ruling within

30 days after the dismissal hearing concluded but also to rule on all related motions within that

period. The court of appeals agreed and conditionally granted mandamus relief. In re Hartley, ___

S.W.3d at ____.

       The court held that “[t]he trial court was statutorily prohibited from granting [the plaintiff’s]

motion for reconsideration and for new trial more than thirty days after the hearing on the TCPA

motion and, as such, the trial court’s May 6, 2019 order is void.” Id. (discussing Dallas Morning

News, Inc. v. Mapp, No. 05-14-00848-CV, 2015 WL 3932868, at *3 (Tex. App.—Dallas June 26,

2015, no pet.) (mem. op.), which holds that a trial court has no power to rule on a TCPA dismissal

motion after it has been overruled by operation of law). The court reasoned that the 30-day ruling

period is a “‘mandatory deadline that applies to the trial court’s authority to rule on a motion to

dismiss,’” and once that deadline expired, the trial court had no power to vacate its dismissal order

or grant a new trial. Id. (quoting Direct Commercial Funding, Inc. v. Beacon Hill Estates, LLC, 407
S.W.3d 398, 401 (Tex. App.—Houston [14th Dist.] 2013, no pet.), which held that the trial court

lacked authority to grant a TCPA dismissal motion after it had been overruled by operation of law).


                                                  3
The court conditionally granted mandamus relief ordering the trial court to vacate the May 6 order

and reinstate the February 22 order dismissing the case. Id. The trial court complied with that

mandate, reinstated the February 22 dismissal order, and notified the court of appeals of these

events.

          We review the court of appeals’ mandamus ruling for abuse of discretion, but our focus is

on the trial court’s order. In re Turner, 591 S.W.3d 121, 124 (Tex. 2019) (orig. proceeding). An

appellate court can issue a writ of mandamus only if the trial court abused its discretion and an

adequate appellate remedy is lacking. Id.; see In re Am. Homestar of Lancaster, Inc., 50 S.W.3d
480, 483 (Tex. 2001) (orig. proceeding) (“If the trial court did not abuse its discretion, then the court

of appeals erred in granting mandamus relief.”). If a trial court issues an order “beyond its

jurisdiction,” mandamus relief is appropriate because such an order is void ab initio. In re Sw. Bell

Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding). We hold that the court of appeals erred

in conditionally granting mandamus relief here because the trial court acted within its discretion to

vacate its dismissal order.

          We have long recognized that trial courts retain plenary power over their judgments until

they become final, Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993), and during that time,

the court may grant a new trial or vacate, modify, correct, or reform the judgment, see TEX. R. CIV.

P. 329b. A “trial court also retains continuing control over interlocutory orders and has the power

to set those orders aside any time before a final judgment is [rendered].” Fruehauf Corp., 848
S.W.2d at 84. Whether the TCPA prohibits trial courts from exercising their plenary power to revisit

their Section 27.005(a) rulings after the 30-day window has closed depends on the Legislature’s

intent as manifested in the enacted language.


                                                   4
        The proper construction of a statute is a question of law we review de novo. Molinet v.

Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). When a statute’s language is unambiguous, “we adopt

the interpretation supported by its plain language unless such an interpretation would lead to absurd

results.” TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011). “We presume

the Legislature included each word in the statute for a purpose and that words not included were

purposefully omitted.” Lippincott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015). We construe

statutes and related provisions as a whole, not in isolation, Helena Chem. Co. v. Wilkins, 47 S.W.3d
486, 493 (Tex. 2001), and as a general proposition, we are hesitant to conclude that a trial court’s

jurisdiction is curtailed absent manifestation of legislative intent to that effect, cf. City of DeSoto v.

White, 288 S.W.3d 389, 393 (Tex. 2009). In construing the TCPA, we are also mindful that it “does

not abrogate or lessen any other defense, remedy, immunity, or privilege available under other

constitutional, statutory, case, or common law or rule provisions,” and it must be “construed liberally

to effectuate its purpose and intent fully.” TEX. CIV. PRAC. & REM. CODE § 27.011.

        In TCPA cases, the Legislature has expressly constrained trial-court authority over TCPA

orders in a very limited way: by making interlocutory orders denying TCPA dismissal motions

immediately appealable and automatically staying all trial court proceedings until a perfected

interlocutory appeal has been concluded. See id. § 51.014(a)(12), (b). But the TCPA is silent about

a trial court’s authority to reconsider either a timely issued ruling granting a TCPA motion to

dismiss or a timely order denying such a motion when no interlocutory appeal is pending.

Construing the statutory scheme as a whole, and giving weight to the language the Legislature

included and excluded, we hold that the TCPA does not impose a 30-day restriction on a trial court’s

authority to vacate a ruling on a TCPA motion to dismiss.


                                                   5
       The TCPA requires a trial court to rule on a dismissal motion within 30 days after the

conclusion of a hearing on that motion, and once the deadline expires without a ruling, the motion

is deemed denied as of that date. Id. §§ 27.005(a), .008(a). In this case, unlike those the court of

appeals relied on, the trial court made a timely ruling on the dismissal motion. The question

presented is whether the trial court could vacate that timely issued order after Section 27.005(a)’s

30-day window closed. While the TCPA imposes myriad deadlines, no statutory provision speaks

to this issue. See id. §§ 27.001–.011. Section 51.014 of the Civil Practice and Remedies Code

constrains the trial court’s authority to act on a prior ruling, but only when an interlocutory appeal

is pending. Section 27.005(a) requires a timely ruling, but says nothing about a trial court’s power

to vacate such a ruling outside the statute’s 30-day deadline. To hold that the trial court had no

power to vacate the dismissal order based on new precedent, as occurred here, would require us to

“judicially amend” the TCPA “by adding words that are not contained in the language of the

statute.” Lippincott v. Whisenhunt, 462 S.W.3d 507, 508 (Tex. 2015). But we cannot do so because

the statute’s “text is the alpha and the omega of the interpretive process.” BankDirect Capital Fin.,

LLC v. Plasma Fab, LLC, 519 S.W.3d 76, 86 (Tex. 2017).

       Put simply, nothing in the statutory scheme prohibits trial courts from vacating their own

orders when they otherwise have plenary power to do so. Here, once the trial court vacated its

February 22 order, as it had authority to do, no ruling on the dismissal motion was in place.

Accordingly, the motion to dismiss was either overruled by operation of law for want of a timely

ruling, see TEX. CIV. PRAC. & REM. CODE § 27.008(a), or denied by the trial court in a new trial.

In this procedural posture, we need not consider whether the trial court’s order granting a new trial

restarted the trial clock and permitted a new hearing and ruling on the dismissal motion, because


                                                  6
even if it did not, the same result ensues. Whether the trial court properly denied the defendants’

TCPA motion or whether it was overruled by operation of law on vacatur of the prior order, the

defendants can seek relief by interlocutory appeal as the Legislature contemplated.

       Accordingly, without hearing oral argument, we conditionally grant the petition for writ of

mandamus and order the court of appeals to vacate its conditional writ because the trial court did

not abuse its discretion in vacating the February 22 order. See TEX. GOV’T CODE § 22.002(a); TEX.

R. APP. P. 52.8(c). Our writ will issue only if the court of appeals does not comply.




OPINION DELIVERED: May 8, 2020




                                                7